Dismissed and Memorandum Opinion filed March 18, 2004








Dismissed and Memorandum Opinion filed March 18, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00142-CR
____________
 
MELVIN JEROME
WATSON, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County,
Texas
Trial Court Cause No. 968,179
 

 
M E M O R A N D U M   O P I N I O N




On January 12, 2004, the trial court
signed an order dismissing this case because appellant was convicted in another
case, trial court cause number 967,701. 
On February 5, 2004, appellant filed a pro se notice of appeal in this
case, trial court cause number, 968,179. A defendant in a criminal action has
the right to appeal a judgment of conviction or other appealable order.  See generally Tex. R. App. P. 25.2. 
Because this cause was dismissed below, we must also dismiss this
appeal.  The Code of Criminal Procedure
grants to the State, not the defendant, the right to appeal the dismissal of an
indictment or complaint. See Tex.
Code Crim. Proc. Ann. art. 44.01(d) (Vernon Supp.2004).
The records of this court do not show that
an appeal from appellant=s conviction in cause number 967,701 has
been filed.  Appellant=s notice of appeal
filed in this case is ineffective to appeal cause number 967,701, however.  See Steinecke v. State, 81 S.W.3d 467,
467 (Tex. App.CHouston [1st Dist.] 2002, no pet.) (notice
of appeal filed in wrong cause number does not confer appellate jurisdiction). 
Accordingly, this appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 18, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).